DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment filed 12/14/2020 and the Request for Continued Examination (RCE under 37 CFR 1.114) filed 01/15/2021 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-7
Withdrawn claims: None
Previously cancelled claims: 8
Newly cancelled claims: None
Amended claims: 1
New claims: 9
Claims currently under consideration: 1-7 and 9
Currently rejected claims: 1-7 and 9
Allowed claims: None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/14/2020 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Queguiner et al. (U.S. 2005/0095317 A1) in view of Harboe (U.S. 2002/0160445 A1) and Natunen et al. (U.S. 2015/0176044 A1).
Regarding claim 1, Queguiner et al. discloses a dairy product comprising a milk-derived raw material comprising casein ([0011]-[0012], [0015]).
Queguiner et al. does not explicitly disclose the dairy product as comprising a protein consisting of an amino acid sequence having 90% or more identity to the amino acid sequence represented by SEQ ID NO: 1 or the dairy product as having substantially no bitterness relative to a yogurt free of the protein when measured with a taste sensing device.
However, Harboe discloses that strains of Trichoderma reesei produce milk-clotting aspartic proteases ([0032]). Natunen et al. discloses that an aspartic protease of Trichoderma reesei is pep4 ([0103]-[0105]; pp. 83-84, SEQ ID NO 20), which has an amino acid sequence identical to the amino acid sequence represented by SEQ ID NO: 1.
It would have been obvious to one having ordinary skill in the art to incorporate a protein consisting of an amino acid sequence having 90% or more identity to the amino acid sequence represented by SEQ ID NO: 1 into the dairy product of Queguiner et al. First, Queguiner et al. discloses that the dairy products are subject to caseinolysis ([0012], [0015]) by an enzyme that that coagulates milk ([0026]) that may be from a fungal origin ([0029]). A skilled practitioner would thus be prompted to consult Harboe and Natunen et al. for further teaching regarding various fungal enzymes that coagulate milk. Harboe teaches that Trichoderma reesei produces aspartic proteases that coagulate milk ([0032]). Natunen et al. teaches more specifically a number of aspartic proteases that include pep4 ([0103]-[0105]). Since pep4 is taught as being an aspartic protease from Trichoderma reesei, it would be expected to perform the milk-coagulating activity as taught in Harboe. The incorporation of T. reesei pep4 into the dairy product of Queguiner et al. would thus be obvious to a skilled practitioner. Since T. reesei pep4 appears to have the same amino acid sequence as that claimed in SEQ ID NO: 1 (pp. 83-84, SEQ ID NO 
As for the bitterness limitation, again, the amino acid sequence of pep4 taught in Natunen et al. appears to be the same as that of SEQ ID NO: 1. The use of the pep4 as a coagulating enzyme in the product of Queguiner et al. was shown to be obvious. MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” Since the claimed product is produced by a substantially identical process as the process of Queguiner et al. as modified by Harboe and Natunen et al., the resultant products are presumed to be substantially identical, and the claimed properties of the product are considered to be inherent. As such, to the extent the claimed bitterness limitation may be achieved via the claimed coagulant, the bitterness limitation would likewise be achieved in the product of Queguiner et al. as modified by Harboe and Natunen et al., which renders the limitation obvious.
The claimed bitterness limitation is also considered obvious according to the following alternative rationale. Claim 1 only requires that the dairy product has substantially no bitterness compared to yogurt without the protein, but does not require the dairy product to be fermented and also does not require the protein to be present in dairy product in any amount. An unfermented dairy product would be expected to be less bitter than yogurt. The addition of any infinitesimal amount of the claimed protein would not be expected to cause the dairy product to taste bitterer than yogurt, thus rendering the claimed dairy product obvious. Even a product that was slightly bitterer than yogurt would nonetheless fall within the scope of having substantially 
As for claim 2, Natunen et al. disclose the protein as being derived from a microorganism belonging to the genus Trichoderma ([0103]-[0105]).
As for claim 3, Queguiner et al. disclose the diary product as further comprising lactic acid bacteria ([0023]).
As for claim 4, Queguiner et al. discloses the dairy product as being a fermented milk ([0011]).
As for claim 5, Queguiner et al. suggests that texturizing agents may be added or omitted ([0041]). A skilled practitioner would recognize that such texturizing agents would modify the texture of the composition according to the amount of such components added. MPEP 2144.05 II B. The claimed limitations related to texture of the breaking stress being 5,500 Pa or more and the breaking adhesion being 800 J/m3 or more are thus considered result-effective variables subject to optimization and desired texture according to the amount of such texturizing agents present in the composition. Further, the Office does not have laboratory facilities to test claim limitations drawn toward physical attributes of the product as claimed. Accordingly, such properties do not serve to distinguish the product as claimed from the prior art and are thus considered obvious to one having ordinary skill in the art for this reason as well.
As for claim 6, Queguiner et al. discloses the dairy product as substantially not comprising a thickening agent or gelling agent ([0041]).
Regarding claim 7, Queguiner et al. discloses a method for producing a dairy product, the method comprising adding a protein and lactic acid bacteria to a milk-derived raw material 
Queguiner et al. does not explicitly disclose the protein as consisting of an amino acid sequence having 90% or more identity to the amino acid sequence represented by SEQ ID NO: 1.
However, Harboe discloses that strains of Trichoderma reesei produce milk-clotting aspartic proteases ([0032]). Natunen et al. discloses that an aspartic protease of Trichoderma reesei is pep4 ([0103]-[0105]; pp. 83-84, SEQ ID NO 20), which has an amino acid sequence identical to the amino acid sequence represented by SEQ ID NO: 1.
It would have been obvious to one having ordinary skill in the art to incorporate a protein consisting of an amino acid sequence having 90% or more identity to the amino acid sequence represented by SEQ ID NO: 1 into the dairy product of Queguiner et al. First, Queguiner et al. discloses that the dairy products are subject to caseinolysis ([0012], [0015]) by an enzyme that that coagulates milk ([0026]) that may be from a fungal origin ([0029]). A skilled practitioner would thus be prompted to consult Harboe and Natunen et al. for further teaching regarding various fungal enzymes that coagulate milk. Harboe teaches that Trichoderma reesei produces aspartic proteases that coagulate milk ([0032]). Natunen et al. teaches more specifically a number of aspartic proteases that include pep4 ([0103]-[0105]). Since pep4 is taught as being an aspartic protease from Trichoderma reesei, it would be expected to perform the milk-coagulating activity as taught in Harboe. The incorporation of T. reesei pep4 into the dairy product of Queguiner et al. would thus be obvious to a skilled practitioner. Since T. reesei pep4 appears to have the same amino acid sequence as that claimed in SEQ ID NO: 1 (pp. 83-84, SEQ ID NO 20), the claimed limitation of the added protein having an amino acid sequence having 90% or 
Regarding claim 9, Queguiner et al. discloses a method comprising adding a protein and lactic acid bacteria to a milk-derived raw material comprising casein ([0011]-[0012], [0015], [0023], [0024], [0026]), and fermenting the mixture of the protein and lactic acid bacteria with the milk-derived raw material to obtain a fermented dairy product ([0014]).
Queguiner et al. does not explicitly disclose the protein as consisting of an amino acid sequence having 90% or more identity to the amino acid sequence represented by SEQ ID NO: 1. Queguiner et al. also does not disclose the method as being for reducing bitterness of the fermented dairy product or the fermented dairy product as having substantially no bitterness relative to a yogurt free of the protein when measured with a taste sensing device.
However, Harboe discloses that strains of Trichoderma reesei produce milk-clotting aspartic proteases ([0032]). Natunen et al. discloses that an aspartic protease of Trichoderma reesei is pep4 ([0103]-[0105]; pp. 83-84, SEQ ID NO 20), which has an amino acid sequence identical to the amino acid sequence represented by SEQ ID NO: 1.
It would have been obvious to one having ordinary skill in the art to incorporate a protein consisting of an amino acid sequence having 90% or more identity to the amino acid sequence represented by SEQ ID NO: 1 into the dairy product of Queguiner et al. First, Queguiner et al. discloses that the dairy products are subject to caseinolysis ([0012], [0015]) by an enzyme that that coagulates milk ([0026]) that may be from a fungal origin ([0029]). A skilled practitioner would thus be prompted to consult Harboe and Natunen et al. for further teaching regarding various fungal enzymes that coagulate milk. Harboe teaches that Trichoderma reesei produces aspartic proteases that coagulate milk ([0032]). Natunen et al. teaches more specifically a Trichoderma reesei, it would be expected to perform the milk-coagulating activity as taught in Harboe. The incorporation of T. reesei pep4 into the dairy product of Queguiner et al. would thus be obvious to a skilled practitioner. Since T. reesei pep4 appears to have the same amino acid sequence as that claimed in SEQ ID NO: 1 (pp. 83-84, SEQ ID NO 20), the claimed limitation of the added protein having an amino acid sequence having 90% or more identity to the amino acid sequence represented by SEQ ID NO: 1 would be obvious to a skilled practitioner.
As for the method being for reducing bitterness of the fermented dairy product and product as having a particular bitterness relative to yogurt, again, the amino acid sequence of pep4 taught in Natunen et al. appears to be the same as that of SEQ ID NO: 1. The use of the pep4 as a coagulating enzyme in the product of Queguiner et al. was shown to be obvious. MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie
The claimed bitterness limitation is also considered obvious according to the following alternative rationale. Claim 9 only requires that the fermented dairy product has substantially no bitterness compared to yogurt without the protein, but does not require the dairy product to be fermented to any degree and also does not require the protein to be present in dairy product in any amount. A slightly fermented dairy product would be expected to be less bitter than yogurt. The addition of any infinitesimal amount of the claimed protein would not be expected to cause the dairy product to taste bitterer than yogurt, thus rendering the claimed dairy product obvious. Even a product that was slightly bitterer than yogurt would nonetheless fall within the scope of having substantially no bitterness compared to the yogurt. The claimed bitterness limitation is thus deemed obvious based only on the breadth of the claim limitation.
Response to Arguments
Claim Rejections - 35 U.S.C. § 103(a) of claims 1-7 over Queguiner et al., Harboe and Natunen et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant argued that Natunen et al. uses multiple aspartic proteases and that there is no motivation to specifically choose pep4 from among those multiple proteases (Applicant’s Remarks, p. 4, ¶7 – p. 5, ¶2). Applicant also argued that Natunen et al. is irrelevant to the production of a dairy product (Applicant’s Remarks, p. 5, ¶1).
However, Natunen et al. is relied on only for its instruction related to the sequences of particular aspartic proteases in Trichoderma reesei ([0103]-[0105]) and is considered adequate for such disclosure. Harboe is relied on for the instruction that such aspartic proteases from Trichoderma reesei may be used as milk clotting enzymes ([0032]). That Natunen et al. may be directed toward a different type of application is of no consequence where Harboe et al. teaches 
Applicant then asserted that the present inventors have found that the claimed amino acid sequence results in particularly desired milk coagulating activity and desirable attributes in the resultant fermented dairy product (Applicant’s Remarks, p. 5, ¶3). Applicant highlighted examples in the specification showing that GODO-TCF exhibited such properties (Applicant’s Remarks, p. 5, ¶4 – p. 6, ¶1). Applicant also asserted that the new claim limitations cause the bitterness limitation to necessitate specific consideration (Applicant’s Remarks, p. 6, ¶3).
However, the milk-coagulating activity cannot be said to be non-obvious, at least because Harboe specifically teaches the “[s]pecies of filamentous fungi are also widely used for the production of milk clotting aspartic proteases”, including Trichoderma reesei ([0032]). The asserted beneficial attributes related to bitterness remain unpersuasive because the scope of the claims is so broad relative to the asserted benefits. The claims do not require any amount of protein, do not require the exclusion of other coagulating enzymes/components, and do not even require the dairy product to be fermented (for claim 1). Even if the claims were amended to include such limitations, the asserted beneficial taste attribute related to minimized bitterness would likely still be considered an inherent property that would consequently be considered obvious at detailed in the rejection of claim 1 previously herein.
Applicant then argued that the cited prior art does not support an obviousness rejection on the basis of a result-effective variable (Applicant’s Remarks, p. 6, ¶4 – p. 7, ¶1).
However, the present claim rejections for the independent claims do not rely on any parameter being obvious on the basis of being a result-effective variable, which renders Applicant’s argument moot.
The rejections of claims 1 and 7 have been maintained herein.
The rejections of claims 2-6, which depend from claim 1 and are rejected based on the same prior art, are additionally maintained herein.
Conclusion
Claims 1-7 and 9 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793